The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1, 4-5, 7-10 and 12-14 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 2019/0304524 to Oguz et al (hereinafter Oguz). 
In re claim 1, Oguz discloses a ferromagnetic laminated film comprising: 	
- a plurality of first magnetic layers 118A [Fig. 1H]; 
- at least one second magnetic layer 118C [¶0056]; and 
- at least one first non-magnetic layer 118B, wherein:
. the first magnetic layers 118A are alternately laminated with the second magnetic layer 118C or the first non-magnetic layer 118B, and 
. a material forming the first magnetic layers 118A is different from a material forming the second magnetic layer 118C [¶0056]. 

    PNG
    media_image1.png
    239
    69
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    167
    61
    media_image2.png
    Greyscale
			
    PNG
    media_image3.png
    153
    80
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    456
    103
    media_image4.png
    Greyscale
	
Application (Figs.2 & 11) compared to Oguz(US Publ. 2019/0304524) Figs.1H & 1A 
Oguz discloses “the thermal stability of the free magnet may be increased due to an increase in magnetism called interfacial magnetic anisotropy arising from interfaces between each of the first and second magnetic layers and the adjacent non-magnetic coupling layer” [Fig. 1H & ¶0038], Oguz inherently teach or suggest the first magnetic layers 118A, the first non-magnetic layer 118B, and the second magnetic layer 118C are a material combination in which interface magnetic anisotropy is generated between the first magnetic layer 118A and the first non-magnetic layer 118B, and a material combination in which interface magnetic anisotropy is generated between the first magnetic layer 118A and the second magnetic layer 118C.
In re claim 4, Oguz discloses a lamination order, in which the first magnetic layers 118A are alternately laminated with the second magnetic layer 118C or the first non-magnetic layer 118B, being a lamination order that is asymmetric with respect to a first direction perpendicular to a film surface of the ferromagnetic laminated film [Fig. 1A].
In re claim 5, Oguz discloses at least one asymmetric five-layer structure in which the first magnetic layer 118A, the second magnetic layer 118C, the first magnetic layer 118A, the first non-magnetic layer 118B, and the first magnetic layer 118A are laminated in order in the first direction [Fig. 1A].Claim In re claim 7, Oguz discloses a spin current magnetization rotating element comprising:
- the ferromagnetic laminated film according to claim 1 [Fig. 1A]; and
- a spin-orbit torque wiring extending in a second direction intersecting a first direction perpendicular to a film surface of the ferromagnetic laminated film and positioned in the first direction from the ferromagnetic laminated film [¶0038].
In re claim 8, Oguz discloses magnetoresistance effect element comprising: 
- the spin current magnetization rotating element according to claim 7 [¶0038];
- a fixed layer 118A in which a magnetization direction is fixed; and		
- a non-magnetic spacer layer 118B sandwiched between the ferromagnetic laminated film and the fixed layer 118A [Fig. 1A].
In re claim 9, Oguz discloses a magnetoresistance effect element comprising: 
- the ferromagnetic laminated film according to claim 1 [¶0038] as a fixed layer 118A in which a magnetization direction is fixed [Fig. 1A], and
- the magnetoresistance effect element further comprising118B sandwiched between the ferromagnetic laminated film and a free layer 118C [Fig. 1A].
In re claim 10, Oguz discloses an antiferromagnetic coupling layer 118 and an interface ferromagnetic metal layer between the ferromagnetic laminated film and non-magnetic spacer layer 118B [¶0055].
In re claim 12, Oguz discloses a magnetization of the ferromagnetic laminated film being a perpendicular magnetization [Fig. 1A & ¶0042].		
In re claim 13, Oguz discloses a magnetization of the ferromagnetic laminated film inclined with respect to a lamination direction [Fig. 1A].
In re claim 14, Oguz discloses a magnetic memory comprising the plurality of magnetoresistance effect elements according to claim 1 [Abstract].
Rejections - 35 U.S.C. §103
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 2-3, 6 and 11 are rejected under 35 U.S.C. §103(a) as being unpatentable over Oguz et al (U.S. Publication 2019/0304524). 
In re claims 2-3, Oguz does not suggest such layers’ materials as:
. the first magnetic layers formed of a ferromagnetic material containing one or both of Co and Fe,
. the second magnetic layer formed of a ferromagnetic material containing Ni, and 
. the first non-magnetic layer formed of a non-magnetic material containing at least one of Ti, Zr, Hf, Ru, Rh, Pd, Ag, Ir, Pt, and Au, or one of V, Cr, Mo, Ta and W.
It would have been obvious to a person having skills in the art to have modified the magnetic and non-magnetic layers of Lan by utilizing one or both of Co and Fe, (or Ni), and one of Ti, Zr, Hf, Ru, Rh, Pd, Ag, Ir, Pt, and Au, (or one of V, Cr, Mo, Ta and W).  Since these are merely alternative layers’ materials, it has been held that substituting one known material for another involves routine skill in the magnetic memory art.  See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.		
In re claim 6, Oguz does not suggest at least “one of the first non-magnetic layers being thicker than any of the plurality of first magnetic layers and the at least one second magnetic layer.”
Lan by utilizing the claimed “one of the first non-magnetic layers being thicker than any of the plurality of first magnetic layers and the at least one second magnetic layer.” Since this is merely layers’ thickness (comparison) that may be desired for a given application, it has been held that modifying the layers of a semiconductor magnetic memory art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Oguz does not suggest the antiferromagnetic coupling layer containing Ru, Rh, or Ir.
It would have been obvious to a person having skills in the art to have modified the antiferromagnetic coupling layer of Lan by utilizing Ru, Rh, or Ir.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the magnetic memory art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Contact Information 
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 01, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815